DETAILED ACTION
This action is in response to the submission filed on 7/22/2016.  Claims 1-22 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first spatial resolution is sufficient to model in reservoir diffusion in the subsurface formation, and the second spatial resolution is insufficient to model…” The terms "sufficient” and “insufficient" in claim 2 are relative terms which render the claim indefinite.  The terms "sufficient” and “insufficient" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 3 recites “wherein the first spatial resolution is finer than about 100 meters, and wherein the geological timescale is greater than about 100 years.” The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites “generating boundary data for the computer simulation on the RFG model, the boundary data including in and outflow of energy, water, hydrocarbons and/or non-hydrocarbons, masses, pressures and/or mechanical constraints.” It is unclear which options are presented for selection.
Claim 12 recites “disequilibrium forces of quantities that try to equilibrate.” It is unknown what “try to” equilibrate would mean. 
Claim 18 recites “upstream data usable in a finer resolution and shorter timescale upstream simulation”. It is unclear what would the resolution and timescale is being compared to. Finer and shorter compared to what? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 10-11, 13-14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 202/0120429 (“Ortoleva”).
Regarding claims 1, 20 and 21, Ortoleva teaches:
A method of modeling a subsurface formation (Ortoleva: Abstract), the method comprising: 

accessing a Reservoir Fluid Geodynamics (RFG) model of the subsurface formation (Ortoleva: para[0026], “FIG. 4a depicts the fluid pressuring, fracturing, and fracture healing feedback cycle”, para [0124], “solving the fully coupled rock deformation, fluid and mineral reactions, fluid transport, and temperature problems (FIGS. 3 and 13). Basin RTM derives its predictive power from its basis in the physical and chemical laws that govern the behavior of geological materials”; para [0133], “includes formulas relating fluid/rock state to well logging tool response, para [0134] “includes a chemical kinetic model for type-II kerogen and oil cracking that simulates deep gas generation, models the relation between vitrinite reflectance and the kerogen composition, and integrates the above with the 3-D multi-phase, miscible fluid flow model”), wherein the RFG model is organized as a spatial array having a first spatial resolution and describing at least a portion of the subsurface formation (Ortoleva: para [0069], “FIGS. 36a, 36b, and 36c show that a reservoir reconstruction model requires information theory to reduce the features of a reservoir consistent with that implied by the upscaling in the reservoir simulator used or the resolution of the available data”), the RFG model including basin data generated from a basin simulation of the subsurface formation at a second spatial resolution that is coarser than the first spatial resolution (Ortoleva: para [0020], “a 3-D geologic basin simulator that integrates seismic inversion techniques with other data to predict fracture location and characteristics. The 3-D finite-element basin reaction, transport, mechanical simulator includes a rock rheology that integrates continuous poroelastic/viscoplastic, pressure solutions deformation with brittle deformation (fracturing, failure)”; para [0232], “The state of a reservoir or other subsurface feature is generally only known at selected space-time points on a rather coarse scale”); and 

running a computer simulation on the RFG model over a geological timescale and at the first spatial resolution using at least one processing unit (Ortoleva: para [0185], “In the quarter section of a salt diaper simulated in FIG. 12, the relationship to fracturing in the overlying sandstones after 3 million years of deformation is shown”, para [0192], “The objective of time-lapse production of oil fields is to produce the most oil from a reservoir over its lifetime using the fewest number of wells. Monitoring techniques such as time-lapse 3-D surface seismic and high-resolution crosswell seismology are good indicators of the current state of the reservoir. But these data along with production information need to be incorporated into a physico-chemical modeling approach that will enable reservoir predictions and the implied strategies. Only with the advent of time-lapse monitoring of a reservoir in recent years has this synergy with modeling become feasible”).

Regarding claim 2, Ortoleva teaches:
The method of claim 1, wherein the first spatial resolution is sufficient to model in reservoir diffusion in the subsurface formation, and the second spatial resolution is insufficient to model in reservoir diffusion in the subsurface formation (note: The terms "sufficient” and “insufficient" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how it is determined whether the resolutions are sufficient or insufficient; Ortoleva: para [0069], “FIGS. 36a, 36b, and 36c show that a reservoir reconstruction model requires information theory to reduce the features of a reservoir consistent with that implied by the upscaling in the reservoir simulator used or the resolution of the available data”, para [0160], “the sequential self-calibration method first upscales the reservoir using a multiple grid-type method and then uses stream line simulators to efficiently calculate the sensitivity coefficients.”).

Regarding claim 10, Ortoleva teaches:
The method of claim 1, further comprising generating boundary data for the computer simulation on the RFG model, the boundary data including in and outflow of energy, water (Orotoleva: para [0078], “FIG. 44a shows waterflood units”), hydrocarbons and/or non-hydrocarbons, masses, pressures and/or mechanical constraints (note: It is unclear which options are presented for selection; Ortoleva: para [0159], “There are uncertainties in the geological data needed for input to Basin RTM (notably overall tectonic, sedimentary, and basement heat or mass flux”).

Regarding claim 11, Ortoleva teaches:
The method of claim 1, wherein the RFG model includes subsurface map data, fault data and rock property data describing volumes between mapped surface defined by the subsurface map data (Ortoleva: para [0020], “The geologic simulator delineates the effects of regional tectonics, petroleum-derived overpressure, and salt tectonics and constructs maps of high-grading zones of fracture producibility”; para [0144], “A key to reservoirs is the statistics of the fracture network. Basin RTM incorporates a unique model of the probability for fracture length, aperture, and orientation. The model predicts the evolution in time of this probability in response to the changing stress, fluid pressure, and rock properties as the basin changes.”).

Regarding claim 13, Ortoleva teaches:
The method of claim 1, wherein running the computer simulation includes modeling one or more processes, each of the one or more processes selected from the group consisting of: 

diffusion of fluid compounds; fluid phase separation; separate phase flow; biodegradation and biological sulfate reduction; secondary chemical cracking of oil; asphaltene flocculation; tar mat formation; pressure, temperature and stress variations (Ortoleva: para [0125], “variables predicted by the Basin RTM simulator throughout the space and during the time of a basin simulation include [0126] pressure, composition, and saturation of each pore fluid phase 
[0127] temperature and stress”); gas hydrates; flow baffling up to compartmentalization; thermochemical sulfate reduction; rock compaction, fracturing and rock failure; fluid rock interactions; magmatic intrusions; ground water flow; convection; CO.sub.2 sequestration; and diffusion of radioactive compounds.

Regarding claim 14, Ortoleva teaches:
The method of claim 1, wherein running the computer simulation includes modeling a plurality of geological processes and modeling an interaction of at least two of the plurality of geological processes (Ortoleva: para [0020], “3-D geologic basin simulator that integrates seismic inversion techniques with other data to predict fracture location and characteristics. The 3-D finite-element basin reaction, transport, mechanical simulator includes a rock rheology that integrates continuous poroelastic/viscoplastic, pressure solutions deformation with brittle deformation (fracturing, failure). Mechanical processes are used to coevolve deformation with multi-phase flow, petroleum generation, mineral reactions, and heat transfer to predict the location and producibility of fracture sweet spots. Information theory uses the geologic basin simulator predictions to integrate well log, surface, and core data with the otherwise incomplete seismic data. The geologic simulator delineates the effects of regional tectonics, petroleum-derived overpressure, and salt tectonics and constructs maps of high-grading zones of fracture producibility.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120429 (“Ortoleva”) in view of US 2015/0120262 (“Dulac”).
Regarding claim 3, Ortoleva does not teach but Dulac does teach:
The method of claim 1, wherein the first spatial resolution is finer than about 100 meters (note: relative term; Dulac: para [0022], “The geology of the subsurface structures has been deposited through time (e.g. over millions of years) and may be viewed simultaneously at multiple scales (e.g., basin scale (hundreds of kilometers), reservoir scale (kilometers), depositional event scale (10-100 meters(m)), outcrop scale (m), rock fabric scale (centimeters)).”), and wherein the geological timescale is greater than about 100 years (note: relative term; Dulac: para [0030], “Embodiments of the invention may receive geological data representing a current or observed configuration of faults and horizons, e.g., at a current geological time (such as, within the past several to tens of thousands of years).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Dulac (directed to specific resolutions and timescales) and arrived at modeling a subsurface formation with specific resolutions and timescales. One of ordinary skill in the art would have been motivated to make such a combination because “To gain insight into the current models, some systems may generate predicted models of the original time of deposition” (Dulac: para [0003]).

Regarding claim 4, Ortoleva does not teach but Dulac does teach:
The method of claim 3, wherein the first spatial resolution is between about 1 and about 100 meters (note: relative term; Dulac: para [0022], “The geology of the subsurface structures has been deposited through time (e.g. over millions of years) and may be viewed simultaneously at multiple scales (e.g., basin scale (hundreds of kilometers), reservoir scale (kilometers), depositional event scale (10-100 meters(m)), outcrop scale (m), rock fabric scale (centimeters))”), and wherein the geological timescale is between about 100 and about 100 million years (note: relative term; Dulac: para [0030], “a prior geologic time period may be when the subsurface structure was originally formed (e.g., a depositional time period such as millions or billions of years ago), may be as recent as hundreds of thousands of years ago, or may be a time that is intermediate between the recent geologic time period and a depositional time period.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Dulac (directed to specific resolutions and timescales) and arrived at modeling a subsurface formation with specific resolutions and timescales. One of ordinary skill in the art would have been motivated to make such a combination because “To gain insight into the current models, some systems may generate predicted models of the original time of deposition” (Dulac: para [0003]).

Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120429 (“Ortoleva”) in view of US 2006/0025976 (“Kennon”).
Regarding claim 5, Ortoleva does not teach but Kennon does teach:
The method of claim 1, further comprising generating the RFG model, wherein generating the RFG model includes cutting out a region of interest from the subsurface formation, wherein the RFG model describes the cut out region of interest (Kennon: para [0101], “When a finite element model for the reservoir depicted in FIG. 17 is constructed, it may comprise three sub-models: one corresponding to layer 1711; one corresponding to layer 1712; and one corresponding to fracture 1713. Each sub-model will include nodes which lie on the boundaries between it and the other sub-models”; a sub-model is considered a ‘cut-out’ region of the subsurface formation).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Kennon (directed to submodels) and arrived at modeling a subsurface (Kennon: para [0009]).

Regarding claim 6, Ortoleva and Kennon teach:
The method of claim 5, wherein generating the RFG model includes refining the basin data to populate the RFG model at the first spatial resolution (Ortoleva: para [0230], “First a coarse permeability field (11.times.11 grid in FIG. 42b) is obtained and used as an initial guess for finer resolved permeability fields (21.times.21 grid in FIG. 42c and 41.times.41 grid in FIG. 42d)”).

Regarding claim 7, Ortoleva and Kennon teach:
The method of claim 5, wherein generating the RFG model includes populating the RFG model with present day properties of the subsurface formation, wherein the present day properties include rock composition and/or rock properties (Ortoleva: para [0144], “rock properties as the basin changes.”) generated from seismic data and/or well data (Ortoleva: para [0020], “Information theory uses the geologic basin simulator predictions to integrate well log, surface, and core data with the otherwise incomplete seismic data”).

Regarding claim 8, Ortoleva and Kennon teach:
The method of claim 7, wherein generating the RFG model further includes extrapolating the present day properties back in geological time (Ortoleva: Fig. 26, “Time, millions of years ago”).


Regarding claim 16, Ortoleva does not teach but Kennon does teach:
The method of claim 1, further comprising: 

populating an upstream model with data generated from running the computer simulation (Kennon: para [0132], “Referring to FIGS. 27 and 28, it can be seen that the weighting of the nodes is also affected by the shape of the corresponding element. In FIG. 27, the flow of fluid is approximately perpendicular to an edge of the element. This situation is similar to that of FIG. 25, in which each of the nodes which terminates the forward edge of the element was weighted by 1/2. In that case, the remaining node of the element was downstream from a midway point on the forward edge of the element. In FIG. 27, the remaining node is instead directly downstream from one of the first to nodes. In this situation, the node 2732, which is upstream from the last node 2733, is weighted by 2/3, while the other upstream node 2731 is weighted by 1/3. In FIG. 28, there is a single upstream node 2833. Nodes 2831 and 2832 are both on the trailing edge of the element, so they are both weighted by 0. The upstream node 2833, the other hand, is weighted by 1”); and 

running a second computer simulation on the upstream model (Kennon:  para [0112], “This process may be repeated for additional features in the modeled system (and additional secondary regions within the first finite element mesh).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Kennon (directed to upstream models) and arrived at modeling a subsurface formation with upstream models. One of ordinary skill in the art would have been motivated to make such a combination because “it would be desirable to provide a method for modeling systems such as oil reservoirs which produces realistic solutions for these systems” (Kennon: para [0009]).

Regarding claim 17, Ortoleva does not teach but Kennon does teach:
The method of claim 16, wherein the upstream model comprises a reservoir model (Kennon: para [0132], “Referring to FIGS. 27 and 28, it can be seen that the weighting of the nodes is also affected by the shape of the corresponding element. In FIG. 27, the flow of fluid is approximately perpendicular to an edge of the element. This situation is similar to that of FIG. 25, in which each of the nodes which terminates the forward edge of the element was weighted by 1/2. In that case, the remaining node of the element was downstream from a midway point on the forward edge of the element. In FIG. 27, the remaining node is instead directly downstream from one of the first to nodes. In this situation, the node 2732, which is upstream from the last node 2733, is weighted by 2/3, while the other upstream node 2731 is weighted by 1/3. In FIG. 28, there is a single upstream node 2833. Nodes 2831 and 2832 are both on the trailing edge of the element, so they are both weighted by 0. The upstream node 2833, the other hand, is weighted by 1”), and wherein populating the upstream model includes populating the reservoir model with an initial distribution of hydrocarbon compounds generated from running the computer simulation on the RFG model (Kennon: claim 4, “wherein the physical fluid reservoir is a hydrocarbon reservoir”; para [0028], “FIG. 18 is a diagram illustrating a two-dimensional finite element mesh corresponding to a portion of an oil reservoir”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Kennon (directed to upstream models) and arrived at modeling a subsurface formation with upstream models. One of ordinary skill in the art would have been motivated to make such a combination because “it would be desirable to provide a method for modeling systems such as oil reservoirs which produces realistic solutions for these systems” (Kennon: para [0009]).

Regarding claim 18, Ortoleva does not teach but Kennon does teach:
The method of claim 1, further comprising: 

maintaining within an integrated subsurface model the basin data, RFG data from the RFG model and upstream data usable in a finer resolution and shorter timescale upstream simulation (Kennon: para [0132], “the node 2732, which is upstream from the last node 2733, is weighted by 2/3, while the other upstream node 2731 is weighted by 1/3. In FIG. 28, there is a single upstream node 2833. Nodes 2831 and 2832 are both on the trailing edge of the element, so they are both weighted by 0. The upstream node 2833, the other hand, is weighted by 1”; para [0042], “construction of finite element meshes and the refinement of these meshes so as to generate high resolution models of the interior of a surface defining a well bore, as well as of the volume of a reservoir in which the well bore may be located,”); and 

running basin, RFG and upstream simulations using data accessed from the integrated subsurface model (Kennon: para [0097], “simulation of oil reservoirs that have features that cause certain properties to vary rapidly as a function of position within the reservoir. These features may include distinct geological strata, fractures, completion zones, damage zones, or any other feature that may cause strong heterogeneities within the reservoir”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface (Kennon: para [0009]).

Regarding claim 19, Ortoleva does not teach but Kennon does teach:

running the basin simulation to generate first result data (Ortoleva: para [0020], “a 3-D geologic basin simulator that integrates seismic inversion techniques with other data to predict fracture location and characteristics. The 3-D finite-element basin reaction, transport, mechanical simulator includes a rock rheology that integrates continuous poroelastic/viscoplastic, pressure solutions deformation with brittle deformation (fracturing, failure)”); 

storing the first result data in the integrated subsurface model (Ortoleva: para [0124], “solving the fully coupled rock deformation, fluid and mineral reactions, fluid transport, and temperature problems (FIGS. 3 and 13). Basin RTM derives its predictive power from its basis in the physical and chemical laws that govern the behavior of geological materials”); 


Ortoleva does not teach but Kennon does teach:
refining and cutting out a portion of the first result data (Kennon: para [0101], “When a finite element model for the reservoir depicted in FIG. 17 is constructed, it may comprise three sub-models: one corresponding to layer 1711; one corresponding to layer 1712; and one corresponding to fracture 1713. Each sub-model will include nodes which lie on the boundaries between it and the other sub-models”; a sub-model is considered a ‘cut-out’ region of the subsurface formation); 

running the RFG simulation using the refined and cut out portion of the first result data to generate second result data (Kennon: para [0097], “simulation of oil reservoirs that have features that cause certain properties to vary rapidly as a function of position within the reservoir. These features may include distinct geological strata, fractures, completion zones, damage zones, or any other feature that may cause strong heterogeneities within the reservoir.” ); 

refining and cutting out a portion of the second result data (Kennon: para [0101], “When a finite element model for the reservoir depicted in FIG. 17 is constructed, it may comprise three sub-models: one corresponding to layer 1711; one corresponding to layer 1712; and one corresponding to fracture 1713. Each sub-model will include nodes which lie on the boundaries between it and the other sub-models”; a sub-model is considered a ‘cut-out’ region of the subsurface formation); and 

running the upstream simulation using the refined and cut out portion of the second result data (Kennon: para [0132], “the node 2732, which is upstream from the last node 2733, is weighted by 2/3, while the other upstream node 2731 is weighted by 1/3. In FIG. 28, there is a single upstream node 2833. Nodes 2831 and 2832 are both on the trailing edge of the element, so they are both weighted by 0. The upstream node 2833, the other hand, is weighted by 1”; para [0042], “construction of finite element meshes and the refinement of these meshes so as to generate high resolution models of the interior of a surface defining a well bore, as well as of the volume of a reservoir in which the well bore may be located”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Kennon (directed to upstream and submodels) and arrived at modeling a subsurface formation with upstream and submodels. One of ordinary skill in the art would have been motivated to make such a combination because “it would be desirable to provide a method for modeling systems such as oil reservoirs which produces realistic solutions for these systems” (Kennon: para [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120429 (“Ortoleva”) in view of US 2016/0098502 (“Havre”)
Regarding claim 12, Ortoleva does not teach but Havre does teach:
The method of claim 1, wherein running the computer simulation includes forward modeling evolution of mass and energy distributions over the geological timescale and at the first spatial resolution using differential equations derived from local mass and energy conservation and disequilibrium forces of quantities that try to equilibrate (note: It is unknown what “try to” equilibrate would mean; Havre: paras [0042-0043], [0085-0087], and [0101], conservation mass and energy/temperature equations).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Havre (directed to mass and energy conservation) and arrived at modeling a subsurface formation with mass and energy conservation. One of ordinary skill in the art would have been motivated to make such a combination to “evaluate drilling of new developmental wells, installing additional processing facilities over time, choke-adjusted wells to meet production and operating limits, shutting in of depleting wells as reservoir conditions decline, etc” (Havre: para [0042]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120429 (“Ortoleva”) in view of US 2015/0247941 (“Fiduk”)
Regarding claim 15, Ortoleva does not teach but Fiduk does teach:
The method of claim 1, further comprising calibrating the RFG model by comparing simulated fluid distributions generated by running the computer simulation with downhole fluid analysis (DFA) measurement data and iteratively tuning the RFG model based upon the comparison (Fiduk: para [0005], “The method may additionally include receiving preliminary downhole fluid analysis (DFA) data from formations at or near the hydrocarbon reservoir of interest. The method may further include analyzing the preliminary DFA data to determine the equilibrium state of the hydrocarbon reservoir and to confirm the secondary gas charge in the hydrocarbon reservoir. The method may also include determining whether to perform one or more additional DFA's”; para [0050], “refined in an iterative fashion. This iterative refinement can include use of feedback loops executed on an algorithmic basis, such as via a computing system”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ortoleva (directed to modeling a subsurface formation) with Fiduk (directed to downhole fluid analysis) and arrived at modeling a (Fiduk: para [0002]).

Allowable Subject Matter
Claims 9 and 22 contain allowable subject matter. Ortoleva, Dulac, Kennon, Havre and Fiduk teach a method for modeling a subsurface formation. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 9)
“wherein generating the RFG model further includes convoluting the basin data and the present day properties into a single data set”, 

(claim 22)
“…provide the RFG model for use in an RFG simulation at the second spatial resolution and over a second geological timescale that is shorter than the first geological timescale; 

…
provide the upstream model for use in an upstream simulation at the third spatial resolution and over a development or production timescale that is shorter than the second geological timescale…”,




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2011/0288831: Method and system for more efficient checkpointing strategy in cross correlating (316) a forward (328) and backward (308) propagated wave such as in migrating (326) or inverting seismic data. The checkpointing strategy includes storing in memory forward simulation data at a checkpointed time step, wherein the stored data are sufficient to do a cross correlation at that time step but not to restart the forward simulation. At other checkpoints, a greater amount of data sufficient to restart the simulation may be stored in memory (314). 
US 8,849,639: interconnected modeling modules that share knowledge to create a unified earth model dynamically representing a subsurface site. The system models and may simulate subsurface operations associated with, for example: hydrocarbon production and stimulation, natural gas storage, carbon capture and storage, aquifer maintenance, geothermal energy production, and in-situ leachable ore processing.
US 2015/0025858: modeling fluid flow are described. Pressure gradient values for respective nodes of a one-dimensional flow model are computed. The nodes represent 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NITHYA J. MOLL/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129